DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2011/0050735 A1) (Bae, hereafter).
Regarding claim 1, Bae discloses  a display device (Figure 5), comprising: a backlight module (200), comprising: a substrate (210); a diffusion layer(252) disposed on the substrate (210); a backlight cavity formed between the substrate (210) and the diffusion layer (252); a plurality of light emitting elements (220) disposed in the backlight cavity; and an optical adjustment layer (resin layer 230) covering the plurality of light emitting elements  (220) and filling at least a portion of the backlight cavity (Examiner note: the backlight cavity being the space filled by the resin layer 230 and located above the 
Regarding claim 2, Bae fails  to explicitly disclose wherein the backlight module further comprises a sidewall connecting the substrate and the diffusion layer; wherein the diffusion layer, the sidewall and the substrate define the backlight cavity.
However the examiner notes having the backlight module also include sidewalls is a routine choice for those skilled in the art, on the basis of which having the diffusing layer, sidewalls, and substrate define a backlight cavity is also a routine choice for those skilled in the Bae in combination with the usual choices of a person skilled in the art to obtain the technical solution claimed by this claim.
Therefore it would be obvious to one of ordinary skill  in the art before the effective filing date to modify the display device of Bae wherein the backlight module further comprises a sidewall connecting the substrate and the diffusion layer; wherein the diffusion layer, the sidewall and the substrate define the backlight cavity, since matters of design choice requires only routine skill in the art.
Regarding claim 3, Bae discloses wherein the backlight module (200) further comprises a plurality of phosphorescent structures disposed in the backlight cavity and correspondingly covering the plurality of light emitting elements.
Regarding claim 4, Bae discloses wherein a refractive index of the optical adjustment layer (resin layer 230, is greater than a refractive index of the air (π70)) (Examiner note: n(230) 1.4 to 1.6)
Regarding claim 5, Bae discloses wherein the backlight module  (200)further comprises a reflective layer (240) disposed on the substrate (210) and surrounding the plurality of light emitting elements (220).
Regarding claim 6, Bae discloses as gleaned from (figure 5)  wherein a maximum thickness of the reflective layer(240) is different from the maximum thickness of the diffusion layer (252).
Regarding claims 9 and 10, Bae fails to explicitly disclose wherein the optical adjustment layer is a secondary lens (claim 9); wherein a transmittance of the optical adjustment layer is in a range from 70% to 100% (claim 10). 
However the examiner notes that having a secondary lens does not define over the prior art as applied and would be implemented based upon design considerations, as such this is a matter of design choice. Furthermore , since this  layer is over the light emitting element the need to extract or transmit as much light possible would essential in ensuring that the uniform distribution of light. One of ordinary skill in the art would adjust accordingly.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display device of Bae wherein the optical adjustment layer is a secondary lens, since matters of design choice requires only routine skill in the art, and wherein a transmittance of the optical adjustment layer is in a range from 70% to 100%, since optimization requires only routine skill in the art.
Claim 7 is  rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2011/0050735 A1) (Bae, hereafter) in view of  Li et al. (US 2018/0059482 A1) (Li, hereafter).
Bae discloses the display device set forth above (see rejection claim 1). Bae fails to explicitly disclose wherein a transmittance of the diffusion layer is in a range from 40% to 82%.

    PNG
    media_image1.png
    186
    240
    media_image1.png
    Greyscale

	Li discloses (Figure 18, reproduced above) wherein a transmittance of the diffusion layer (234) is in a range from 40% to 82% (150, 152 154) in order to let light be  reflected and therefore recycled effectively when emitted directly upwards (parallel to surface normal n), but will be allowed to pass when characterized by more oblique angles.
.
Claim 8 is  rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2011/0050735 A1) (Bae, herea1fter) in view of  Saneto et al. (US 2018/00246376 A1) (Saneto, hereafter).
Bae discloses the display device set forth above (see rejection claim 1). Bae fails to explicitly disclose wherein a haze of the diffusion layer is in a range from 93% to 99%. 
Saneto discloses a liquid crystal display device is, more specifically, as follows. The liquid crystal panel includes a liquid crystal cell and a polarizing plate. The polarizing plate at least includes a polarizer, and a protective film (polarizing plate protective film) is generally laminated on one or both surfaces of the polarizer, so as to prevent the polarizer from being scratched. In the liquid crystal display device, generally, a liquid crystal panel to which a liquid crystal cell and a polarizing plate are incorporated is disposed via a backlight unit including a light source and various members (for example, the diffusion member) and clearance (also called a gap or an air layer) (π04);  a diffusion member refers to a member having a haze in the range of 50% to 100% (π12); in order to provide a display device exhibit high brightness and satisfactory display performance (π26).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display device of Bae wherein a haze of the diffusion layer is in a range from 93% to 99% ); in order to provide a display device exhibit high brightness and satisfactory display performance as disclosed by Saneto.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/Primary Examiner, Art Unit 2879